Exhibit 99.1 Contact:Mark J. grescovich, President & CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Announces Results of Annual Meeting, Shareholders Approve All Proposals and Confirm All Nominated Directors to Board Walla Walla, WA – April 22, 2015 – Banner Corporation (NASDAQ GSM: BANR), the parent company of Banner Bank and Islanders Bank, today announced that shareholders approved all proposals and re-elected all director nominees at its 2015 Annual Meeting held April 21, 2015 in Walla Walla, Washington. About the Company Banner Corporation is a $5.2 billion bank holding company operating two commercial banks in Washington, Oregon and Idaho.Banner serves the Pacific Northwest region through a network of 103 branches with a full range of deposit services and business, commercial real estate, construction, residential, agricultural and consumer loans.Visit Banner Bank on the Web at www.bannerbank.com. This press release contains statements that the Company believes are “forward-looking statements.” These statements relate to the Company’s financial condition, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, as they are subject to risks and uncertainties, and actual results and performance in future periods may be materially different from any future results or performance suggested by the forward-looking statements in this release. Factors that might cause such differences include, but are not limited to, those identified in our risk factors contained in Banner Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014.Such forward-looking statements speak only as of the date of this release. Banner Corporation expressly disclaims any obligation to update or revise any forward-looking statements found herein to reflect any changes in the Company’s expectations of results or any change in events.
